PER CURIAM
Appellant seeks reversal of a judgment committing him as a mentally ill person for a period not to exceed 180 days. ORS 426.130. He contends that the state failed to prove, by clear and convincing evidence, that, because of a mental disorder, he is a danger to himself. ORS 426.005(l)(e)(A). He also raises an unpreserved claim of error that the trial court failed to advise him of the possible results of the commitment hearing. The state concedes that the evidence is legally insufficient to support the involuntary commitment and that the judgment should be reversed. We agree, accept the state’s concession, and reverse on that basis. Accordingly, we do not address appellant’s other assignment of error.
Reversed.